DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 7/15/22 has been entered in full. Claims 51-53, 59 and 62 are amended. Claims 54-58, 60 and 61 are canceled. Claims 51-53, 59 and 62-90 are pending.
Applicants' election without traverse of Group I, currently claims 51-53, 59 and 62-69 was previously acknowledged. Claims 70-90 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The election of IgG.IL2R67A.H1 (comprising a heavy/light chain pair of SEQ ID NO: 21/38) as the species of antibody cytokine engrafted protein was also previously acknowledged. Claim(s) 65, 67 and 68 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 51-53, 59, 62-64, 66 and 69 are under consideration, as they read upon the elected species.

Information Disclosure Statement
The Information Disclosure Statement of 10/6/22 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (1/21/22).
The objections to the specification at page 3 are withdrawn in view of the amendments to the specification.
All objections and/or rejections of cancelled claims 54 and 56-58 are moot.
The objections to claims 51, 52, 56-59, 62-64, 66 and 69 at pages 2-3 are withdrawn in view of the amendments to the claims.
The rejection of claim 53 at pg 4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claim to remove the recited trademark.
The rejection of claims 51, 53, 63, 64 and 69 at page 10-11 under 35 U.S.C. 103(a) as being unpatentable over Smider et al, U.S. Patent Application Publication, published 1/18/15, and further in view of Grimm et al, U.S. Patent Application 5,229,109, published 7/20/93, is withdrawn in view of the amendments to the claims that the HCDR1 to comprising specific sequences not taught by Smider or Grimm.
The rejection of claims 51-53, 62, 63 and 69 at pages 5-9 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are withdrawn in view of the amendments to the claims that limit the mutated interleukin-2 of the protein to specifically defined amino acid sequences.
The provisional rejection of claims 51-53, 59, 62-64, 66 and 69 at pages 12-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 24-26, 30, 31 and 38 of copending Application 16/616,131, filed 11/21/19 is withdrawn in view of the abandonment of the '131 application on 9/14/22.

Maintained Objections and/or Rejections
Claim Objections
Claim 53 is objected to because of the following informalities:
In claim 53, "T effector cell, NK cell proliferation, or combination thereof" should be written as "T effector cell proliferation, NK cell proliferation or combination thereof".
Appropriate correction is required. 
This objection was set forth at pages 2-3 of the 1/21/22 Office Action. 
Applicants' reply indicate that the amendments to the claims render the objections moot. However, while claim 53 has been amended, it has not been amended to overcome the above previously noted informality. As such, the objection is maintained.




New rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 51-53, 59, 62-64, 66 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As amended, each of independent claims 51-53 limits the claimed protein to one comprising "a mutated Interleukin 2 (IL2) molecule or a fragment thereof engrafted into HCDR1, wherein the HCDR1 comprises SEQ ID NO: 7, SEQ ID NO: 10, SEQ ID NO: 13, SEQ ID NO: 16, SEQ ID NO: 39, SEQ ID NO: 42, SEQ ID NO: 45, or SEQ ID NO: 48". However, this recitation is indefinite because each of the recited HCDR1 sequences comprises a mutated IL2 sequence of SEQ ID NO: 4 or 6, which are each described in the specification as an "IL2 mutein protein" (Table 1 on page 60), and it is therefore unclear how the protein can, in the alternative, comprise "a fragment thereof". In other words, the claim requires that the protein has defined HCDR1 sequences that each include a specific mutant IL2 sequence, and thus does not allow for an alternate versions comprising a fragment of such. 
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-53, 59, 62-64, 66 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
The claimed invention is directed to an antibody cytokine engrafted protein comprising a heavy chain variable region (VH) comprising HCDRs1-3, a light chain variable region (VL) comprising LCDRs1-3, and a mutated IL2 molecule or a fragment thereof engrafted into HCDR1, wherein the HCDR1 comprises SEQ ID NO: 7, 10, 13, 16, 39, 42, 45 or 48. These HCDR1 sequences are described in Table 2, starting on page 60 of the specification. SEQ ID NOs: 7, 10, 13 and 16 are from the antibody IgG.IL2R67A.H1, which contains a mutated IL2 R67A sequence (SEQ ID NO: 4) embedded in the HCDR1 of the antibody, and SEQ ID NOs: 39, 42, 45 and 48 are from the antibody IgG.IL2F71A.H1, which contains a mutated IL2 F71A sequence (SEQ ID NO: 6) embedded in the HCDR1 of the antibody. In each sequence, the included HCDR1 sequence from the respective antibody was determined by a different method; i.e., "Combined" for SEQ ID NO: 7 and 39; "Kabat" for SEQ ID NO: 10 and 42; "Chothia" for SEQ ID NO: 13 and 45; and "IMGT" for SEQ ID NO: 16 and 48 (Table 2). Thus, each of these sequences comprises the same HCDR1 from the same antibody, just defined by a different method of CDR determination. The specification further teaches that the antibody of the IgG.ILR67A.HA binds to respiratory syncytial virus (RSV) ( ¶ 116; ¶ 238).
However, while the antibody of the claimed protein contains a defined HCDR1 sequence comprising a defined HCDR1 of an antibody with an embedded cytokine, the antibody of claimed protein does not contain defined HCDR2, HCDR3, LCDR1, LCDR2 or LCDR3 antibody sequences. Thus, the claims require less than the full complement of the heavy and light chain sequences required for antigen-binding; i.e., the full complement of heavy and light chain CDR sequences. Even dependent claim 59 only requires a defined VH sequence, but not a defined VL sequence.
Thus, these claims require the structure of an antibody, but only define the sequence of one CDR of the full complement of six CDRs, leaving the other five CDRs undefined. The scope of these claims is such that any light or heavy chain sequence, even those with completely unrelated CDRs to the disclosed CDRs, that provides the requisite binding for the antibody to be functional are encompassed by the respective claim.
While the general structure of an antibody is well-known in the art, the specific structure of the portion of an antibody that provides its functionality, i.e., the ability to bind to a particular antigen, is not. The antigen-binding site is formed by the association of the heavy and light chain variable regions, which each have three CDRs that provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen-binding specificity and affinity which is characteristic of the immunoglobulin. Furthermore, the set of CDRs in one antibody is independent of the set found in each other antibody, and thus knowledge of one set of CDRs does not provide any predictable information about other sets of CDRs that provide binding specificity, even with regard to the same antigen. The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of a binding target itself, e.g. melanin, is not sufficient to provide a written description of the genus of the antibodies that bind to said target. Instead, a description of the antibody structures corresponding to the claimed genus is required.
	While the disclosure of the sequences of the pairs of antibody heavy and light chain variable regions (e.g., the VH of SEQ ID NO: 19 and the VL of SEQ ID NO: 37 ) is sufficient to provide written description for antibodies comprising such, or for one comprising, for example, each of HCDR1-3 of SEQ ID NO: 7, 8 and 9 and LCDR1-3 of SEQ ID NO: 23, 24 and 25, it is not sufficient to describe the genus of all antibody sequences that comprise only a single defined HCDR1 sequence, e.g., SEQ ID NO: 7. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (1982. Proc Natl Acad Sci USA. 79: 1979-1983). It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Other than the consensus sequences described above, the specification does not provide a description of other sequences that can complement the recited heavy and light chain sequences and form a functional antibody. The recited functional limitation (melanin binding) is not sufficient to define the genus because it is only an indication of what the antibody does, rather than what sequences can be used and provide said functionality. The specification fails to disclose relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of mutated anti-FXI antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only 
An antibody cytokine engrafted protein comprising:
(a) a heavy chain variable region (VH), comprising Complementarity Determining Regions (CDR) HCDR1, HCDR2, HCDR3; and 
(b) a light chain variable region (VL), comprising LCDR1, LCDR2 and LCDR3, and
(c) a mutated Interleukin 2 (IL2) molecule engrafted into HCDR1, wherein HCDR1 comprises SEQ ID NO: 7, 10, 13, 16, 39, 42, 45 or 48; HCDR2 comprises SEQ ID NO: 8, 11, 14, 17, 40, 43, 46 or 49; HCDR3 comprises SEQ ID NO: 9, 12, 15, 18, 41, 44, 47 or 50; LCDR1 comprises SEQ ID NO: 23, 26, 29, 32, 55, 58, 61 or 64; LCDR2 comprises SEQ ID NO: 24, 27, 30, 33, 56, 59, 62 or 65; and LCDR3 comprises SEQ ID NO: 25, 28, 31, 34, 57, 60, 63 or 66, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646